DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 8-10, 14-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cidon et al. (US 20190104111) in view of Internet Area WG from IDS dated 12/9/2021 (Microsoft March 7, 2019, hereinafter Herbert).
Regarding claims 1, 8, 14, and 21, Cidon teaches transmitting the data packet with the UDP header and the GUE header to a network element (NE) in the communications system based on the forwarding path ([0136] the tenant tunnel header 720 is a GUE (Generic UDP Encapsulation) header). 
However, Cidon does not expressly teach encapsulating a data packet to include a UDP header and a Generic UDP Encapsulation (GUE) header, with the GUE header comprising a first field and a multi-transport network context- identifier (MTNC-ID) field; providing, in the first field of the GUE header, an indication that the data packet comprises a MTNC-ID corresponding to a forwarding path and being associated with a set of resource provisioning requirements for one or more transport networks on the forwarding path to provision transport resources for traffic forwarding on the forwarding path; inserting the MTNC-ID into the MTNC-ID field of the GUE header. Herbert discloses §2. Base Packet format with UDP header and GUE header, A GUE packet is comprised of a UDP packet whose payload is a GUE header followed by a payload (on page 8). Herbert further teaches §3.3.2 Example GUE header with Group ID (MTNC-ID), the first flag bit is set which indicates that the Group Identifier extension is present (on page 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Herbert 
Regarding claims 2, 9, 15, and 22, Cidon teaches wherein the set of resource provisioning requirements comprises a quality of service (QoS) requirement ([0061] (2) provide strong QoS (Quality of Service) guarantees), a resilience requirement ((3) optimize end-to-end TCP rates through intermediate TCP splitting), and an isolation requirement ((4) relocate scalable application-level middlebox services (e.g., firewalls, intrusion detection systems (IDS)). Cidon does not expressly teach a class of service (CoS) requirement, however, having CoS is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with a well known method in order to yield to an expected result.
Regarding claims 3, 10, 16, and 23, Cidon teaches wherein each of the one or more transport networks comprises NEs configured to implement at least one of Multiprotocol Label Switching (MPLS), Segment Routing over Internet Protocol (IP) version 6 (IPv6) data plane (SRv6), IP transport, or Enhanced Virtual Private Network (Fig. 4B-D and [0239] traditional WAN infrastructure (e.g., Frame Relay or MPLS) provides such guarantees).
Allowable Subject Matter
Claims 4-7, 11-13, 17-20, and 24-26 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467